Citation Nr: 1438622	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1986 to December 1995, from April 2003 to July 2003, from October 2003 to June 2004, from October 2004 to February 2005, and from March 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's current brain tumor manifested to a compensable degree within one year of separation from active service.  

2.  Sleep apnea was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a brain tumor have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.6 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in May 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed brain tumor and sleep apnea in July 2010.  The Board finds that this examination, along with a medical opinion report dated April 2012, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, such as tumors of the brain, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the chronicity in service is not adequately supported, a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Brain tumor

The Veteran's claim of service connection for brain tumor, as reflected in his November 2009 claim, his May 2011 notice of disagreement, and his November 2011 substantive appeal, is based on the theory that the tumor and its associated headaches and dizziness were the result of an August 1987 car accident the Veteran was involved in during service.  Service treatment records show no evidence of a brain tumor, reporting only superficial trauma.

After separation from the first period of active duty service, the Veteran sought treatment for headaches and occasional dizziness.  VA records include a CT brain scan from early December 1996 showing a small calcific structure, approximately 4 or 5 millimeters in diameter, at the junction of the frontal horn and body of the left lateral ventricle.  This first CT scan was performed within one year after separation from the first period of active duty service.  Subsequent treatment records from 1996 to 2005 indicate the mass with variations in size diagnosed as inoperable and benign.

An April 2012 opinion by a VA doctor opines that the tumor is less likely than not to have been incurred in or caused by the claimed in-service injury.  The doctor noted that service treatment records indicated only superficial trauma from the Veteran's car accident.  The doctor further noted that the preponderance of medical literature has not established a cause and effect relationship between blunt trauma to the scalp and brain tumor occurrence, nor is the Veteran's tumor likely to be the source of his headaches.

The examiner's opinion, however, regarding the etiology of the Veteran's brain tumor is not sufficient to rebut the presumption of incurrence of the tumor during service when it is shown to have manifested to a compensable degree within one year of separation from active service.  Whether the tumor was caused by the Veteran's car accident is irrelevant, as is whether the symptoms exhibited in service are related to the tumor.  VA regulations specifically list tumors of the brain as a chronic disease for which presumptive service connection is available, and the appearance of the tumor on the December 1996 CT brain scan is therefore sufficient to establish the presumption.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

Because the Veteran's brain tumor manifested to a compensable degree within one year of his initial separation from active service, and the Veteran currently has the brain tumor, the criteria for service connection on a presumptive basis are met.  His appeal as to this issue is therefore granted.

Sleep apnea

The appellant contends that service connection is warranted for sleep apnea. As an initial point, sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Thus, sleep apnea is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of either active duty or active duty for training.  See 38 U.S.C.A. § 101(24).  Sleep apnea is not one of the enumerated chronic conditions of 38 C.F.R. § 3.309(a), and thus is not subject the presumption of service connection allowed by 38 C.F.R. § 3.307.  

In the instant case, service treatment records show no record of sleep apnea.  The earliest medical evidence of sleep apnea is a sleep study performed by a private physician from October 2007, 20 months after separation from the Veteran's final period of active service.  That and a subsequent study in May 2009 both show diagnoses of obstructive sleep apnea.  Neither treatment record discusses the causes of the Veteran's condition or the time in which it first manifested.  In an April 2012 report, a VA doctor opined that it was less likely than not that the Veteran's sleep apnea was incurred in or related to service.  The doctor based the opinion on the rationale that the Veteran's extensive service treatment records show no mention of any sleep-related symptoms, and the diagnosis came after separation from service.




The Veteran has submitted a statement made by his treating physician dated September 2010.  It states that the physician reviewed the Veteran's service treatment records, and that they indicate that he had symptoms of sleep apnea while in the military.  It also states that the physician reviewed the Veteran's current treatment records which indicate that he is being treated for sleep apnea with a CPAP machine.  The physician opines that it is more likely than not that the current condition had its onset during service.

In his May 2011 notice of disagreement, the Veteran states that though his sleep apnea was not diagnosed until 2007, symptoms, specifically his loud snoring, have been ongoing as far back as his temporary duty assignments in 1997.  A statement by his wife is included in the notice of disagreement, corroborating the same time frame.

The evidence before the Board does not include records from any temporary duty assignments with the Air National Guard that the Veteran may have been referring to in his notice of disagreement.  It is not necessary, however, for VA to attempt to obtain these service records.  The written statements of the Veteran and his wife are the only evidence addressing the onset of symptomatology the Veteran believes is associated with this sleep apnea.  The Veteran and his wife both assert that these symptoms began in 1997.  The Board has no reason to doubt these reports.  However, if the Board accepts 1997 as the time when these symptoms began, the Veteran was not on active duty or ACDUTRA in 1997.  Furthermore, even if sleep apnea began during a period of INACDUTRA, including Air National Guard temporary duty, see 38 C.F.R. § 3.6, the requirements for service connection would not be met because, as noted above, sleep apnea is a disease and not an injury.  As such, any service records dated when the Veteran was on INACDUTRA, as any records dated in 1997 would be, are irrelevant and would not affect the outcome of this appeal.  Therefore, any error on the part of VA in not attempting to obtain these records is harmless.  See 38 C.F.R. § 3.159(c)(2).  Thus, while the Board fully accepts as competent and probative the statements of the Veteran and his wife that his snoring began in 1997, the Veteran was not on active duty or ACDUTRA at that time and service connection not related to injury must be denied.  See Brooks, 5 Vet. App. at 485.

Moreover, the Board finds the April 2012 VA doctor's opinion persuasive and probative of the lack of nexus between service and the Veteran's sleep apnea.  The examiner has appropriate medical expertise, and thoroughly reviewed the claims file, including reports from a July 2010 VA examination.  The doctor found no evidence that the sleep apnea was incurred in or related to service.  

The doctor further found that the statements from the Veteran's private practitioner are dubious, and the Board agrees.  Specifically, the private practitioner's statement is conclusory, offering no rationale for the opinion presented.  It simply states that sleep apnea is present in service because symptoms were present in the Veteran's service treatment records.  There is no indication of where in the service treatment records these symptoms are to be found, nor of what these symptoms might be.  Nor is there any indication of when during the Veteran's extensive service the connection is to be found, or even whether the sleep apnea is connected to the Veteran's 1986-95 period of service or that of 2003-06.  For all of these reasons, the April 2012 VA examiner's opinion is the most probative of record.

The weight of the record evidence, including the Veteran's explicit statements, shows that the Veteran's sleep apnea began in 1997, during a period when the Veteran was not on active duty or ACDUTRA.  Accordingly, service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 







						[CONTINUED ON NEX PAGE] 
ORDER

Entitlement to service connection for brain tumor is granted.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


